CAUSE NO.'s 12-CR-145, 12-CR-146, 12-CR-147



Roderick Creag Sr.                       §       IN THE 349th            __
                                                                  , :,   ~i
             Defendant                   §
                                                 District Court 6£
vs.                                      1       Houston County, Texas
                                                                    \     —t
                                         §
STATE OF TEXAS                           §
                                         §                           \       -3-

                                      ORDER



      On This day of August the 11th, 2017 came to be heard Roderick Creag

Sr.'s Motion to Correct Bill of Costs Deleting the Appointment of Counsel

and Private Investigator fees. Having heard the motin it is hereby decreed

that the same shall be denied on this the 11 theDay ofAugusat in the year

of our lord 2017.




Signed by




Pam Foster Fletcher Honorable Judge
of the 349th District Court